     Case: 1:18-op-46242-DAP Doc #: 17 Filed: 12/23/20 1 of 3. PageID #: 354




                       IN THE UNITED STATE DISTRICT COURT
                            NOTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                        )      MDL No. 2804
OPIATE LITIGATION                                   )
____________________________________                )      JUDGE DAN AARON POLSTER
                                                    )
THIS DOCUMENT RELATES TO:                           )      CASE NO. 1:18-op-46242
Leon County, Florida v.                             )
AmerisourceBergen Drug Corporation, et al.          )


              PLAINTIFF’S NOTICE OF FILING WAIVERS OF SERVICE

       COMES NOW Plaintiff Leon County, Florida, by and through undersigned counsel, and

gives Notice of Filing Waivers of Service pursuant to Federal Rule of Civil Procedure 4(d),

attached as Composite Exhibit A, against the following Defendants:

       Albertson’s LLC

       CVS Health Corporation

       Par Pharmaceutical Companies, Inc.

       Par Pharmaceutical, Inc.

       Publix Super Markets, Inc.

       SpecGX LLC

       Walgreens Boots Alliance, Inc.

       Walmart Inc. or Wal-Mart Stores East, LP

       Winn-Dixie Stores, Inc.




                                               1
     Case: 1:18-op-46242-DAP Doc #: 17 Filed: 12/23/20 2 of 3. PageID #: 355




Dated: December 23, 2020             RESPECTFULLY SUBMITTED:

                                     /s/ Peter J. Mougey____________
                                     Peter J. Mougey, Esq.
                                     LEVIN, PAPANTONIO, THOMAS
                                     MITCHELL, RAFFERTY & PROCTOR, P.A.
                                     316 South Baylen Street, Suite 600
                                     Pensacola, FL 32502-5996
                                     Telephone: (850) 435-7068
                                     Facsimile: (850) 436-6068




                                        2
      Case: 1:18-op-46242-DAP Doc #: 17 Filed: 12/23/20 3 of 3. PageID #: 356




                                  CERTIFICATE OF SERVICE


       I hereby certify that on December 23, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                               /s/ Peter J. Mougey____________
                                               Peter J. Mougey, Esq.




                                                   3
